Citation Nr: 0407828	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  03-17 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from June 1965 to December 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Regional Office (RO) that denied service connection for 
bilateral hearing loss and granted service connection for 
PTSD and assigned a 30 percent evaluation, effective November 
2001.  The veteran disagreed with the assigned rating for 
PTSD.  Based on the receipt of additional evidence, including 
the report of a Department of Veterans Affairs (VA) 
examination conducted in April 2002, the RO, in a rating 
action dated in June 2003, increased the evaluation assigned 
for PTSD to 50 percent, effective November 2001.  

The issue of entitlement to an initial evaluation in excess 
of 50 percent for PTSD is the subject of a remand following 
the Order section of this decision.  


FINDINGS OF FACT

1.  The service medical records are negative for complaints 
or findings concerning a hearing loss. 

2.  An audiometric examination on the separation examination 
in December 1968 revealed normal hearing in each ear.

3.  The veteran's bilateral hearing loss was initially 
demonstrated many years following service, and there is no 
competent medical evidence to link it to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service; nor may bilateral hearing loss be presumed to have 
been incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the VA to notify 
the claimant and the representative, if any, of the 
information and evidence necessary to substantiate a claim, 
and has enhanced VA's duty to assist a claimant in developing 
the evidence necessary to substantiate a claim.  See Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 2002)).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  

VA has met its duty to notify and assist in the appellant's 
case.  A rating decision apprised the appellant of the 
reasons and bases for the VA decision.  A statement of the 
case apprised the appellant of the law applicable in 
adjudicating the appeal.  By letter dated in January 2002, 
the RO informed the appellant what evidence he needed to 
submit and the development the VA would undertake.  The 
appellant was also advised to send the information describing 
additional evidence or the evidence itself to the VA, and 
that such evidence should be submitted as soon as possible, 
preferably within 30 days.  See Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  The Board observes that a recently enacted law 
permits the VA to render a decision prior to the expiration 
of the time period the veteran was given to submit additional 
evidence.  See Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).  The correspondence 
reflects that the appellant's representative received a copy.  
There is no indication that this correspondence was returned 
as undeliverable.  As such, the Board finds that the VA's 
duty to notify the appellant of the information and evidence 
necessary to substantiate the claim, as well as the actions 
expected of him and those the VA would provide, have been 
met.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The United States Court of Appeals for Veteran Claims (Court) 
decision in Pelegrini v. Principi, 14 Vet. App 412 (2004) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, because the 
VCAA notice was provided to the appellant prior to the 
initial AOJ adjudication denying the claims, the timing of 
the notice does comply with the express requirements of the 
law as found by the Court in Pelegrini.  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records 
and post-service VA clinical records.  The appellant has not 
indicated that there is any additional evidence that could be 
obtained.  Additionally, the record contains a VA clinical 
opinion as to the etiology of the disability at issue.  
Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the appellant by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Factual background

An audiometric test conducted at the time of examination for 
entrance into service revealed that the hearing threshold 
levels in decibels, converted from American Standards 
Associates (ASA) units to International Standards 
Organization (ISO) units, in the right ear were 15, 0, 5, 10 
and -5, at 500, 1000, 2,000, 3,000 and 4,000 Hertz, 
respectively.  At corresponding frequencies in the left ear, 
the hearing threshold levels in decibels, converted from ASA 
units to ISO units, were 5, 5, 5, 5 and -5.  The service 
medical records are negative for complaints or findings 
concerning a hearing loss.  On a report of medical history in 
conjunction with the separation examination in December 1968, 
the veteran denied having a hearing loss.  An audiometric 
test on the separation examination in December 1968 revealed 
that the hearing threshold levels in decibels in the right 
ear were 25, 10, 5, 10 and 15, at 500, 1000, 2,000, 3,000 and 
4,000 Hertz, respectively.  At corresponding frequencies in 
the left ear, the hearing threshold levels in decibels were 
15, 10, 15, 15 and 15.  

Personnel records show that the veteran's duty titles in 
service were inventory manager specialist and strategic 
reconnaissance wing.  

The veteran submitted a claim for service connection for, in 
pertinent part, bilateral hearing loss, in November 2001.  He 
did not list receiving any treatment for it during service or 
following his discharge from service.

The veteran was afforded a VA examination of the ears in 
April 2002.  The examiner noted that the claims folder was 
available for review.  The veteran related that he was around 
a lot of noise in service and that he did not have proper ear 
protection.  He stated that he was around a lot of loud 
rocket explosions, loud jet engines and gunfire.  He recalled 
periods after loud explosions during which he could not hear 
well.  He maintained that he was told at the time of his 
discharge that he had a mild high frequency hearing loss.  He 
reported that he had noticed over the years that his hearing 
acuity had decreased.  Following an examination, the 
pertinent diagnosis was complaints of bilateral hearing loss.  

A VA audiometric examination was also conducted in April 
2002.  The examiner noted that she reviewed the claims 
folder.  She indicated that the veteran had normal hearing at 
the time of the separation examination in December 1968.  The 
veteran described hazardous military noise exposure from 
mortar and rocket explosions, as well as jet engines.  He 
reported occupational noise exposure from working as a truck 
driver for twenty years.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
50
55
35
LEFT
0
5
20
50
45

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 92 percent in the left ear.  The 
examiner summarized the results and noted that the veteran 
had a mild to moderate sensorineural hearing loss above 1000 
Hertz in the right ear and a moderate sensorineural hearing 
loss above 2,000 Hertz in the left ear.  She stated that a 
complete review of the veteran's military record and 
subsequent noise exposure history suggested that it was more 
likely than not that the occupational and recreational noise 
exposure were the primary etiology of his hearing loss.  She 
noted that the veteran's military service record identified 
normal hearing sensitivity both at entrance and separation.  

In an administrative decision dated in September 2002, the RO 
confirmed that the veteran had witnessed a severe mortar 
attack at his air base in July 1967.

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

Where a veteran served 90 days or more during a period of war 
and sensorineural hearing loss becomes manifest to a degree 
of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2003).

The United States Court of Appeals for Veterans Claims 
(Court), citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that the Court has held the above regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  In Hensley, id. at 157, citing Current Medical 
Diagnosis & Treatment 110-11 (Stephen A. Schroeder et. al 
eds., 1988), the Court also indicated that the threshold for 
normal hearing was from 0 to 20 decibels, and that higher 
threshold levels revealed some degree of hearing loss.  

The veteran asserts that service connection is warranted for 
bilateral hearing loss.  In this regard, the Board 
acknowledges that the veteran apparently had some noise 
exposure in service.  Contrary to his claim during the VA 
examination of the ears to the effect that he had experienced 
periods while he was in service that he could not hear well, 
he specifically denied having had any problems with his 
hearing on the separation examination in December 1968.  In 
addition, there is no indication in the service medical 
records that he ever reported any problems with his hearing.  
Moreover, audiometric testing at that time documented that 
his hearing was within normal limits in each ear.  It is also 
significant to observe that on his application for service 
connection for bilateral hearing loss submitted in November 
2001, the veteran did not report any treatment for hearing 
loss following service.  The initial evidence of a bilateral 
hearing loss is contained in the April 2002 VA audiometric 
test.  While there was some decrease in hearing ability 
demonstrated on separation examination in December 1968, as 
compared to hearing ability on entrance examination in June 
1965, the VA examiner in April 2002 reviewed such evidence 
and did not identify any clinically significant change in 
hearing ability.  Rather, the examiner noted the veteran's 
hearing was normal on separation examination. 

The evidence supporting the veteran's claim that his current 
hearing loss is related to service consists exclusively of 
his statements.  Since he is not a medical expert, the 
veteran is not competent to express an authoritative opinion 
regarding either his medical condition or any questions 
regarding medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  In contrast to the veteran's lay 
opinion, the Board observes that following the recent VA 
audiometric test, the examiner concluded that the veteran's 
hearing loss was not related to service.  This opinion was 
based on a review of the entire claims folder.  Accordingly, 
it must be given significant weight in adjudicating this 
claim.  Clearly, it is of greater probative value than the 
veteran's lay opinion regarding the etiology of his hearing 
loss first documented some 34 years following service.  The 
Board concludes, therefore that the preponderance of the 
evidence is against the claim for service connection for 
bilateral hearing loss.  


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.

The veteran also asserts that a higher initial rating should 
be assigned for his service-connected PTSD.  The Board notes 
that VA outpatient treatment records reflect that he received 
treatment for PTSD in 2002 and 2003.  In January 2003, it was 
reported that he was tearful and that the Global Assessment 
of Functioning score was 47.  It was noted in April 2003 that 
he was very stimulated by the Iraq war and that he had not 
been sleeping well.  The veteran indicated that his 
nightmares were worse, and the examiner commented that he was 
angry.  The examiner commented that the veteran did not 
maintain eye contact and was angry.  

The Court has also held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluated the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Although the veteran was afforded a VA psychiatric 
examination in April 2002, he has made evidentiary assertions 
that his condition has increased in severity since that time.  
VA outpatient treatment records have been associated with the 
claims folder and these reveal that the veteran is seen on a 
regular basis for PTSD.  Under 38 C.F.R. § 3.326(a) (2003), a 
VA examination will be authorized where there is a 
possibility of a valid claim.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for PTSD since 2001.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.

2.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the nature and severity of the 
manifestations of his PTSD.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  If there are psychiatric 
disorders other than PTSD, the examiner 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be 
specified.  The psychiatrist should 
describe how the symptoms of PTSD affect 
the appellant's social and industrial 
capacity, and whether the condition is 
permanent in nature.  The report of the 
examination should include a complete 
rationale for all opinions expressed.  
All necessary special studies or tests 
are to be accomplished.  The examiner 
should assign a GAF score and a 
definition of the numerical code assigned 
in order to comply with the requirements 
of Thurber v. Brown, 5 Vet. App. 119 
(1993).  The entire claims folder must be 
made available to the examiner for review 
in conjunction with the examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



